Citation Nr: 0607197	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
2004, for a 100 percent disability rating for a depressive 
disorder.

2.  Entitlement to an effective date prior to February 17, 
2004, for dependents' educational assistance under 38 U.S.C. 
Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to March 
1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 rating decision rendered by the Togus, 
Maine, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA).

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
claims folders.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), are applicable to the veteran's 
claims.  

While the RO provided the veteran with a letter in January 
2004 that addresses the VCAA, this letter does not satisfy 
the notification requirements of the VCAA with respect to the 
veteran's claim for an earlier effective date for the grant 
of a 100 percent rating for the veteran's service-connected 
psychiatric disorder.  While this letter addresses the 
veteran's claim for dependents' educational assistance, it is 
inadequate with respect to the issue of entitlement to an 
increased rating for the veteran's psychiatric disorder or 
the downstream issue of entitlement to an earlier effective 
date for an increased rating for this disability.  The letter 
does not inform the veteran of the evidence necessary to 
substantiate his claim for an increased rating, the evidence 
that is to be provided by him, and the evidence VA would 
attempt to obtain on his behalf.  Also, the veteran was not 
requested to provide evidence in his possession that pertains 
to his claim.  On remand, the originating agency should 
ensure compliance with the VCAA as it pertains to the claim 
for an earlier effective date for a 100 percent rating.   

The claim for an earlier effective date for the grant of 
dependents' educational assistance is inextricably 
intertwined with the claim for an earlier effective date for 
the grant of a 100 percent evaluation for a depressive 
disorder.  Accordingly, the Board will defer adjudication of 
that issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) as they 
pertain to his claim for an earlier 
effective date for an increased rating 
for his service connected depressive 
disorder.  This letter should include 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

